DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 6is objected to because of the following informalities:  
The phrase “failing to satisfying” in claim 6, line 4 should be “failing to satisfy”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 8, 9, 13 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 and 11-14 of U.S. Patent No. 11,114,135. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-5, 8, 9, 13 and 18-21 are either anticipated either anticipated by, or would have been obvious over, the reference claim(s).  
Regarding claim 2: Claims 11-14 of the patent recite a method, comprising:
operating a memory device in a low-latency mode (claim 14), the memory device to operate in the low-latency mode and a low-power mode (claim 14) different than the low-latency mode;
determining a bias level of a word line of the memory device based at least in part on the memory device operating in the low-latency mode (claim 12, lines 2-4); and
accessing a memory cell of the memory device based at least in part on the bias level (claim 13).
Regarding claim 3: Claim 11 of the patent recites the method of claim 2, further comprising:
receiving an indication from a processor (claim 11, lines 5-6), wherein determining the bias level of the word line of the memory device is based at least in part on receiving the indication.
Regarding claim 4: Claim 11 of the patent recites the method of claim 3, wherein the indication comprises mode information (information to move from the low voltage mode to the low-latency mode) associated with the low-latency mode or the low-power mode.
Regarding claim 5: Claims 2 and claim 4 of the patent recite the method of claim 2, further comprising:
determining an information transfer parameter associated with the memory cell of the memory device, wherein operating in the low-latency mode is based at least in part on the information transfer parameter.
Regarding claim 8: Claim 14 and claim 3 of the patent of the patent recite the method of claim 2, wherein:
the low-power mode is a read-only mode; and
the low-latency mode is a read/write mode.
Regarding claim 9: Claim 14 and 4 of the patent recite the method of claim 2, further comprising:
identifying data to be written to the memory cell of the memory device (claim 4);
determining that the low-power mode that the memory device is operating in is a read-only mode (claim 4);
initiating operation of memory device in the low-latency mode (claim 14, high voltage mode); and
writing the identified data to the memory cell while the memory device is operating in the low-latency mode (claim 14).
Regarding claim 13: It would have been an obvious matter of design choice to use the low-latency mode as a default mode of operation since Applicant has not disclosed that the use of the low-latency mode as a default mode of operation solves any stated problem and it appears that the method would be performed well with any default mode of operation. 
Regarding claim 18: Claims 11-14 of the patent recite a method, comprising:
operating, by a memory device, in a low-latency mode (claim 11, lines 7-8);
determining a first bias level (claim 12, second bias level) of a word line of the memory device based at least in part on operating in the low-latency mode (high voltage mode), the first bias level being greater than a second bias level associated with a low-power mode of the memory device (claim 12, the second bias level (high voltage mode) must be greater than the first bias level (low power mode) and
determining a logic state stored on a memory cell of the memory device using the first bias level (low-latency mode is a read/write mode that can be used to read data).
 	Regarding claim 19: Claim 13 of the patent recites the method of claim 18, further comprising: applying the first bias level to the word line during a read operation, wherein determining the logic state is based at least in part on applying the first bias level.
Regarding claims 20 and 21: It would have been obvious to one of ordinary skill in the art to recognize that the overlay window in claim 17 of the patent and the linear down regulator in claim 18 of the patent are used to control the bias level and generate the bias level in both modes of operation of the memory device. 
Claims 2-4, 11, 12, 13 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 10, 11 and 15-18 of U.S. Patent No. 10,658,012. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-4, 11, 12 and 18-20 are anticipated by claims 1, 4-8, 10, 11 and 15-18 of the patent.
Regarding claim 2: Claims 1, 6, 7 and 8 of the patent recite a method, comprising:
operating a memory device in a low-latency mode (claim 6, the second mode), the memory device to operate in the low-latency mode and a low-power mode different than the low-latency mode;
determining a bias level of a word line of the memory device based at least in part on the memory device operating in the low-latency mode (claim 8); and
accessing a memory cell of the memory device based at least in part on the bias level (claim 7).
Regarding claim 3: Claims 7 and 8 of the patent recite the method of claim 2, further comprising:
receiving an indication from a processor, wherein determining the bias level of the word line of the memory device is based at least in part on receiving the indication.
Regarding claim 4: Claim 5 of the patent recites the method of claim 3, wherein the indication comprises mode information associated with the low-latency mode or the low-power mode.
Regarding claim 11: Claims 10 and11 of the patent recite the method of claim 2, further comprising:
enabling an overlay window based at least in part on determining the bias level, wherein the overlay window is for controlling the bias level of the word line associated with the memory cell.
Regarding claim 12: Claim 4 of the patent recites the method of claim 11, further comprising:
writing information to a register of a command interface, wherein enabling the overlay window is based at least in part writing the information to the register.
Regarding claim 13: It would have been an obvious matter of design choice to use the low-latency mode as a default mode of operation since Applicant has not disclosed that the use of the low-latency mode as a default mode of operation solves any stated problem and it appears that the method would be performed well with any default mode of operation. 
Regarding claim 18: Claim 16 of the patent recites a method, comprising:
operating, by a memory device, in a low-latency mode (claim 16, a second mode);
determining a first bias level of a word line of the memory device based at least in part on operating in the low-latency mode, the first bias level being greater than a second bias level associated with a low-power mode of the memory device (claim 17); and
determining a logic state stored on a memory cell of the memory device using the first bias level (claim 18).
Regarding claim 19: Claim 15 of the patent recites the method of claim 18, further comprising: 
applying the first bias level (claim 16, a second bias level) to the word line during a read operation, wherein determining the logic state is based at least in part on applying the first bias level (claim 18).
Regarding claim 20: Claim 17 of the patent recites the method of claim 18, further comprising: enabling an overlay window based at least in part on operating in the low-latency mode, wherein the overlay window is for controlling a bias level of the word line associated with the memory cell during an access operation.
Claims 2-6, 8, 9, 13, 14-16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 11, 12, 14,15 and 23 of U.S. Patent No. 10,074,405. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-6, 8, 9, 14-16, 18 and 19 are anticipated by claims 5, 6, 11, 12, 14,15 and 23 of the patent.
Regarding claim 2: Claims 11 and 12 of the patent recite a method, comprising:
operating a memory device in a low-latency mode (claim 11, lines 7-8), the memory device to operate in the low-latency mode and a low-power mode (claim 11, line 2) different than the low-latency mode;
determining a bias level of a word line of the memory device based at least in part on the memory device operating in the low-latency mode (claim 12); and
accessing a memory cell of the memory device based at least in part on the bias level (claim 13).
Regarding claim 3: Claim 11 of the patent recites the method of claim 2, further comprising:
receiving an indication (an information transfer) from a processor, wherein determining the bias level of the word line of the memory device is based at least in part on receiving the indication.
Regarding claim 4: Claim 11 recites the method of claim 3, wherein the indication comprises mode information associated with the low-latency mode or the low-power mode (claim 11, lines 7-10).
Regarding claim 5: Claim 11 and 14 of the patent recites the method of claim 2, further comprising:
determining an information transfer parameter associated with the memory cell of the memory device, wherein operating in the low-latency mode is based at least in part on the information transfer parameter.
Regarding claim 6: Claim 11 of the patent recites the method of claim 2, further comprising:
determining whether a predicted number of write operations performed by the memory device satisfies a threshold (claim 11, lines 5-6 and claim 14), wherein operating in the low-latency mode is based at least in part on the predicted number of write operations failing to satisfying the threshold.
Regarding claim 8: Claim 5 of the patent recites the method of claim 2, wherein:
the low-power mode is a read-only mode; and
the low-latency mode is a read/write mode.
Regarding claim 9: Claim 6 of the patent recites the method of claim 2, further comprising:
identifying data to be written to the memory cell of the memory device;
determining that the low-power mode that the memory device is operating in is a read-only mode;
initiating operation of memory device in the low-latency mode; and
writing the identified data to the memory cell while the memory device is operating in the low-latency mode.
Regarding claim 13: It would have been an obvious matter of design choice to use the low-latency mode as a default mode of operation since Applicant has not disclosed that the use of the low-latency mode as a default mode of operation solves any stated problem and it appears that the method would be performed well with any default mode of operation. 
Regarding claim 14: Claim 11 of the patent recite a method, comprising:
operating, by a memory device, in a low-latency mode (claim 12), using a first bias level (a second bias level) of a word line of the memory device;
determining an information transfer parameter associated with a memory cell of the memory device (claim 11); and
initiating operation of the memory device in a low-power mode different from the low-latency mode based at least in part on determining the information transfer parameter (claim 14).
Regarding claim 15: Claim 23 of the patent recites the method of claim 14, further comprising:
determining a second bias level of the word line of the memory device based at least in part on operating in the low-power mode, the second bias level being different than the first bias level (claim 11, lines 2-4).
Regarding claim 16: Claim 11 of the patent recites the method of claim 15, further comprising:
accessing the memory cell of the memory device based at least in part on the second bias level (a first bias level) associated with the low-power mode.
Regarding claim 18: Claim 15 recite a method, comprising:
operating, by a memory device, in a low-latency mode (claim 15, line 6);
determining a first bias level (claim 15, a second bias level) of a word line of the memory device based at least in part on operating in the low-latency mode, the first bias level being greater than a second bias level associated with a low-power mode of the memory device; and
determining a logic state stored on a memory cell of the memory device using the first bias level (the low latency mode can be used to read data).
Regarding claim 19: Claim 15 of the patent recites the method of claim 18, further comprising: 
applying the first bias level (claim 15, a second bias level) to the word line during a read operation (lower power read mode), wherein determining the logic state is based at least in part on applying the first bias level.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,711,191. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to use the system of claims 1-8 to perform the method of claims 2-21.
Regarding claim 2: It would have been obvious to one of ordinary skill in the art to recognize that the system of claim 1 of the patent is used to perform a method, comprising:
operating a memory device in a low-latency mode (claim 1, line 11), the memory device to operate in the low-latency mode and a low-power mode (claim 1, lines 12-13) different than the low-latency mode;
determining a bias level (a first bias level) of a word line of the memory device based at least in part on the memory device operating in the low-latency mode; and
accessing a memory cell of the memory device based at least in part on the bias level (the memory cell is accessed by the bias level of a word line).
Regarding claim 14: It would have been obvious to one of ordinary skill in the art to recognize that the system of claim 1 of the patent is used to perform a method, comprising:
operating, by a memory device, in a low-latency mode (claim 1, line 11), using a first bias level of a word line of the memory device;
determining an information transfer parameter associated with a memory cell of the memory device (claim 1, lines 8-9); and
initiating operation of the memory device in a low-power mode different from the low-latency mode based at least in part on determining the information transfer parameter (claim 1, lines 9-13).
Regarding claims 15 and16: It would have been obvious to one of ordinary skill in the art to recognize that the system of claim 1 of the patent is used to perform a method of claims 15 and 16 (claim 1, lines 12-13).
Regarding claims 18-20: It would have been obvious to one of ordinary skill in the art to recognize that the system of claim 1 of the patent is used to perform a method of claims 18-21, comprising:
operating, by a memory device, in a low-latency mode (claim 1, line11);
determining a first bias level of a word line of the memory device based at least in part on operating 1n the low-latency mode (claim 1, lines 9-10), the first bias level being greater than a second bias level associated with a low-power mode of the memory device; and
determining a logic state stored on a memory cell of the memory device using the first bias level (read/write mode).
Claims 2-5, 7, 8, 10, 13-16, 18, 18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5,11, 23 and 24 of U.S. Patent No. 8,804,449. Although the claims at issue are not identical, they are not patentably distinct from each other because 2-5, 7, 8, 10, 13-16, 18, 18 and 21 are either anticipated either anticipated by, or would have been obvious over, the reference claim(s).  
Regarding claim 2: Claim 23 of the patent recites a method, comprising:
operating a memory device in a low-latency mode (claim 23, lines 6-7), the memory device to operate in the low-latency mode and a low-power mode (claim 23, lines 6-8, a lower-power read mode) different than the low-latency mode;
determining a bias level of a word line of the memory device based at least in part on the memory device operating in the low-latency mode (claim 23, lines 4-8, it is inherent that the access line is the word line); and
accessing a memory cell of the memory device based at least in part on the bias level (the deselected access line voltage).
Regarding claim 3: Claim 23 of the patent recites the method of claim 2, further comprising:
receiving an indication (mode information) from a processor (claim 3), wherein determining the bias level of the word line of the memory device is based at least in part on receiving the indication (claim 23, lines 4-8).
Regarding claim 4: Claim 23 of the patent recites the method of claim 3, wherein the indication comprises mode information associated with the low-latency mode or the low-power mode (claim 23, lines 5-8).
Regarding claim 5: Claim 2 of the patent recites the method of claim 2, further comprising:
determining an information transfer parameter (mode information to transfer from a lower-latency read/write mode to a lower-power read mode) associated with the memory cell of the memory device, wherein operating in the low-latency mode is based at least in part on the information transfer parameter.
Regarding claim 7: It would have been obvious to one of ordinary skill in the art to recognize that claim 11 of the patent is used to perform the method of claim 2, further comprising:
initiating operation of the memory device in the low-power mode based at least in part on an amount of power consumed by the memory device (claim 1 1, lines 6-8), an amount of latency in one or more access operations, a number of memory cells in the memory device, or a combination thereof.
Regarding claim 8: Claim 23 of the patent recites the method of claim 2, wherein:
the low-power mode is a read-only mode (claim 23, lines 6-7); and
the low-latency mode is a read/write mode (claim 23, lines 7-8).
Regarding claim 10: Claim 23 of the patent recites the method of claim 2, further comprising:
determining a second bias level of a deselected word line of the memory device based at least in part on operating the memory device in the low-latency mode, wherein accessing the memory cell is based at least in part on the second bias level of the deselected word line (claim 23, lines 4-8).
Regarding claim 13: It would have been an obvious matter of design choice to use the low-latency mode as a default mode of operation since Applicant has not disclosed that the use of the low-latency mode as a default mode of operation solves any stated problem and it appears that the method would be performed well with any default mode of operation. 
Regarding claim 14: Claim 23 of the patent recites a method, comprising:
operating, by a memory device, in a low-latency mode (claim 23, lines 6-7), using a first bias level of a word line of the memory device (operating by a memory device must use a bias level of the word line);
determining an information transfer parameter (mode information) associated with a memory cell of the memory device; and
initiating operation of the memory device in a low-power mode different from the low-latency mode based at least in part on determining the information transfer parameter (claim 23, lines 5-8).
Regarding claim 15: Claim 23 of the patent recites the method of claim 14, further comprising:
determining a second bias level of the word line of the memory device based at least in part on operating in the low-power mode, the second bias level being different than the first bias level (claim 23, lines 4-8).
Regarding claim 16: Claim 5 of the patent recites the method of claim 15, further comprising:
accessing the memory cell of the memory device based at least in part on the second bias level associated with the low-power mode.
Regarding claim 18: Claim 23 of the patent recites a method, comprising:
operating, by a memory device, in a low-latency mode (claim 23, lines 6-7);
determining a first bias level of a word line (claim 23, line 4, a deselected access line voltage) of the memory device based at least in part on operating in the low-latency mode (a deselected access line voltage), the first bias level being greater than a second bias level associated with a low-power mode of the memory device (the step of lowering a deselected access line voltage); and
determining a logic state stored on a memory cell of the memory device using the first bias level (a lower-power read mode of operation is used to read data from a memory cell).
Regarding claim 19: Claim 23 of the patent recites the method of claim 18, further comprising: 
applying the first bias level to the word line (a voltage must be applied to a word line) during a read operation (lower power read mode), wherein determining the logic state is based at least in part on applying the first bias level.
Regarding claim 21: Claim 24 of the patent recites the method of claim 18, further comprising: activating a linear down regulator based at least in part on operating in the low- latency mode, wherein the linear down regulator is for generating the first bias level by reducing a voltage level associated with the second bias level. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827